DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claims 2 and 5-6 are moot because the claims were cancelled in view of the amendments filed on Mar. 16, 2021.
	The rejections of:
claims 1-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), in view of Wiesche et al. (WO 2012/055584; published: May 3, 2012; of record) and Jeong (US 2016/0143833; published: May 26, 2016; of record)
are hereby withdrawn in view of the claim amendments filed on Mar. 16, 2021.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17 and 21-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), in view of Stone et al. (US 2013/0034515; published: Feb. 7, 2013), Zasloff (US 9,393,447; published: Jul. 19, 2016) and Sun et al. (US 2004/0224863; published: 11/11/04).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labeque et al. teach a pouch that include a water-soluble film and a composition at least partially enclosed by the water-soluble film in at least one compartment, where the water-soluble film includes a polyvinyl alcohol (PVOH) resin blend (limitation of instant claims 1 and 7; Abstract).  Labeque et al. teach wherein the composition within 
Labeque et al. teach wherein the solvent system in the composition can be a solvent system which contains a mixture of organic solvents and water and wherein the organic solvent is preferably, 2,3-butanediol or 1,3-butanediol and more preferably glycerol, dipropylene glycol or 1,2-propanediol (limitation of instant claims 1, 7 and 19; [0139] and examples).  Furthermore, Labeque et al. teach wherein the solvent system is present at levels in the range of from about 0.1% to about 98% and preferably at least about 1% to about 50% (overlaps the ranges recited in instant claims 1 and 22-23; [0139]). As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Labeque et al. teach that in the pouches, the compositions may comprise complexing agents for anionic surfactants, additional surfactants, quaternary ammonium compounds and/or solvent systems (limitation of instant claims 15 and 18; [0131]). Labeque et al. teach various surfactants that can be used ([0132-0138]) and teach that the composition may comprise from 5 to 60% surfactant ([0138]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
(a) Labeque et al. do not teach wherein the step comprising applying water to the pod is specifically carried out in a time range of about 3 seconds to about 15 seconds at a temperature of about 25 °C, as required by instant claim 14.
	(b) Although Labeque et al. teach incorporating surfactants into the composition within the pouch, they do not specifically teach the surfactant system (sodium cocoyl isethionate; capryloyl, caproyl, lauroyl or myristoyl methyl glucamide; linoleamidopropyl PG-dimonium chloride phosphate; cocamidopropyl betaine) required in instant claims 1, 7-13, 17 and 21. However, these claimed ingredients were known and routinely used in the prior art as surfactants in shampoo.  
Stone et al. teach that hair care compositions can contain about 1.5 to about 45% by weight of anionic surfactant such as sodium cocoyl isethionate ([0023], Examples), as well as a zwitterionic surfactant such as cocamidopropyl betaine in an amount ranging from 10-30$ in formulation ([0020], Examples, Table 21).
	Zasloff teaches that alkyl-N-methyl glucamides (non-ionic surfactants) have been incorporated into hair produces such as shampoos because of the thickness (viscosity) that they impart, and specifically teach incorporating C12/C14 alkanoyl-N-methyl glucamide at a concentration between 0.5-30% by weight (claims).
	Sun teaches cleansing compositions comprising isethionate derivative, surfactant and water (Abstract), wherein the surfactants are present in an amount ranging from about 1.0% to about 60.0% by total weight of the composition, and wherein the isethionate derivative is sodium cocoyl isethionate present in an amount ranging from 
	It is noted that all amounts taught in the prior art above overlap with the claimed amounts and as indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
(c) Labeque et al. do not specifically teach “wherein the liquid hygiene product does not phase separate within the water-soluble envelope”, as required by instant claims 1 and 7.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) The time required to dissolve the pod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of time required to dissolve the water-soluble film that forms the envelope of the hygiene product in order to best achieve the desired results as such would provide advantageous dissolution (i.e., enough time to dissolve at least a portion of the water-soluble film in order to release the internal active agents).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
 (b) The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional surfactants used in shampoo formulations.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
(c) Based on the teachings of Labeque et al., Stone et al., Zasloff and Sun et al., the composition within the pouch of Labeque et al. would contain surfactants. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to try the limited number of surfactants disclosed by Stone et al., Zasloff and Sun et al. as the surfactants in the shampoo composition of Labeque et al. with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the surfactants that successfully keep the composition emulsified (i.e., wherein the hygiene product does not phase separate). 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617